Exhibit 10.9


June 30, 2015


Vatsala Sharma
22338 La Quilla Drive
Los Angeles, CA 91311


 
Re:
Eos Petro, Inc. Loan



Dear Vatsala Sharma:


Reference is made to the Secured Promissory Note dated February 15, 2012, as
subsequently amended (the “Loan”) by and between Eos Petro, Inc. (“Eos”) and
Vatsala Sharma (“Lender,” collectively referred to with Eos as the “Parties”).


You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following regarding the Loan:


1.  
Extension of Maturity Date. Prior to the execution of this Letter Agreement, the
maturity date of the Loan was July 1, 2015. The Parties hereby agree that the
maturity date of the Loan is extended to January 1, 2016.



2.  
Interest Payable in PIK. The Parties hereby agree that, at the sole and absolute
option of Eos, all or any portion of the interest payable on the Loan may be
paid by Eos in restricted shares of Eos’ common stock (any such payment, a “PIK
Payment”), at a per share price equal to the average trading price for Eos’
common stock for the ten trading days immediately preceding any such PIK
Payment, discounted by 10%.



3.  
Summary of Loan. The Parties hereby acknowledge that the following is a complete
and accurate summary of the amount loaned to Eos under the Loan, the interest
accruing thereon, the maturity date of the Loan, as amended by this Letter
Agreement, and any consideration given or promised to be given to Lender under
the Loan through the date first written above:



On February 15 and 16, 2012, Eos executed a series of agreements with Lender in
order to secure a $400,000 bridge loan. This amount was subsequently increased
to $600,000 (the “Loan”). The Loan bears interest at 18% per year. Such interest
is payable in cash, or, at Eos’ sole and absolute option, in whole or in part in
restricted shares of Eos’ common stock (any such payment, a “PIK Payment”), at a
per share price equal to the average trading price for Eos’ common stock for the
ten trading days immediately preceding any such PIK Payment, discounted by 10%.
The Loan is personally guaranteed by Mr. Konstant, Eos’ CFO and Chairman, and
some of his personal assets. It is also secured by a security interest in Eos’
assets. The security interest is shared with lender Vicky Rollins, and is
subordinate to the security interest of LowCal Industries, LLC. As additional
consideration for the Loan, Lender received 400,000 restricted shares of Eos’
common stock. If the Loan is not repaid by the maturity date, Eos will issue to
Lender 275,000 restricted shares of its common stock.  The maturity date of the
Loan is January 1, 2016.
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
4.
Acknowledgement of Good Standing.  The Parties agree and acknowledge that any
and all Events of Default which may have occurred under the Loan on or prior to
the date first written above are hereby waived, and the Parties further
acknowledge that the Loan, as modified by this letter agreement, is in good
standing and full force and effect as of the date first written above.

 
Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below.  Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.


Sincerely,


NIKOLAS KONSTANT, signing in his individual capacity and as the CFO and Chairman
of Eos Petro, Inc., a Nevada corporation


/s/ Nikolas Konstant


ACKNOWLEDGED AND AGREED TO EFFECTIVE AS OF JUNE 30, 2015 BY:

   
VATSALA SHARMA
 
 
 
By: Vatsala Sharma
Name: /s/ Vatsala Sharma
Title: ___________________________
 




 
 

--------------------------------------------------------------------------------

 
